WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law -         OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



JOANIE LaCLAIR,                                                        Case No. 1:15-cv-01689-SB

       Plaintiff,

vs.                                                                                       ORDER
COMMISSIONER of Social Security,

       Defendant.


       Attorneys' fees in the amount of $26,037.00 are hereby awarded to Attorney Tim Wilborn

pursuant to 42 U.S .C. § 406(b). Previously, this court awarded fees pursuant to the Equal Access
                                                                   <


To Justice Act (BAJA), 28 U.S.C. § 2412. When issuing the§ 406(b) check, the agency is directed

to subtract the amount of the BAJA fees ($8,400.00) previously received by the attorney and to send

to Plaintiffs attorney, Tim Wilborn, at the address above, the balance of$17,637.00, minus any user

fee. Any amount withheld after all administrative and court attorneys fees are paid should be

released to the claimant.

       DATED this ~         day of   /t1atc.f.        , 2019.

                                             s~ 1 ~
                                             U.S. Magistrate Judge
Presented by:
s/ Tim Wilborn, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff

ORDER - Page 1
